Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, more than one suction plate (implying by “at least one support plate” that here is more than one support plate) in which suction duct is formed as set forth in claim 3; and more than one suction plate in which the cutting line contour is accommodated as set forth in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
2.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

3.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims, such as “having” and “means.” 
See MPEP § 608.01(b).	

Claim Objections
4.           Claim 2-8 and 11are objected to because of the following informalities:  in claims 2-3, 6-8 and 11, “the suction duct” should be –the at least one suction duct--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

5.             The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

                The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 
                     112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

               The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
6.         Claims 3-5 are rejected under under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

7.         Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The followings are a few examples of those errors. Regarding claim 1,”a first tool part with at least one cutting line contour, by means of which at least one scrap part is separable from the blank” is confusing. It is not what part separates the scrap part from the bank. Regarding claim 1, “at least one suction duct of a suction device is provided in the first tool part, via which the at least one scrap part can be sucked off” it is not clear via which part the scrap can be sucked off. In addition, it is not clear from where the scrap part is 
“the first tool part comprises at least one support plate, in which the suction duct  is formed at least over a length area” is not clear. First, the suction duct is not formed only by the at least one support plate. Claim should recite that a portion of the suction duct is formed by the at least one support plate.  Second, “over a length area” is confusing. It is not clear over the length area of which part the at least one suction duct is formed. Third, “at least one support plate” is confusing. It is implied that more than one support plate is can be used. However, it is not clear how more than one support plate can be sued with the tool. Regarding claim 4, “at least oen support plate, in which the cutting line contour is accommodated” is confusing. It is implied that more than one support plate is used to accommodate cutting line contour. However, it is not clear how more than one support plate can accommodate the cutting line contour. In addition, it is not clear whether the support plate recited in claim 4 is the same support plate set forth in claim 3. Regarding claim 6, “the suction duct is formed by respective partial suction ducts over a length area” is confusing. It is not clear what respective partial ducts form the suction duct. In addition, it is not clear what “over a length area” means. Regarding claim 5, “the first tool part comprises an intermediate plate, in which the suction duct is formed at least over a 
Regarding claim 8, “the suction duct includes a final duct  which exits from the corresponding support plate towards both sides” is not clear. It is not clear what support plate forms the final duct or the final duct is formed in which support plate. In addition, it is not clear “both sides” of which part is being claimed. Regarding claim 9, “the final duct is arranged on an outer side of the corresponding support plate, at which a frame sheet is arranged” is confusing. It is not clear what is the corresponding support plate or which one of the support plates is considered to be the corresponding support plate. Regarding claim 10, “by means of a tool” is not understood. It is suggested that the claim recites, --A method for producing a blank from a cardboard sheet by a tool--. Regarding claim 10, “in which at least one scrap 


Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claims 1-9, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Crawford, Jr. et al. (5,906,702), hereinafter Crawford. Regarding claim 1, as best understood, Crawford teaches a tool capable of producing a blank from a cardboard sheet comprising: a first tool part (defined by the upper section of the tool including the cylinder cutter 2 and plenum portions 28, 30; FIG. 2A) with at least one cutting line contour 2, by means of which at least one  by holding the blank and pushing the cutout up into the first tool part) with the first tool part for separating the blank from the at least one scrap part, wherein at least one suction duct (16, 26, 32), of a suction device (12, 22, 24) is provided in the first tool part, via which the at least one scrap part 14 can be sucked off. See Figs. 1-2A in Crawford. 
              Regarding claim 2, as best understood, Crawford teaches everything noted above including that the suction duct is formed by the cutting line contour 2 at least over a length area.  
              Regarding claim 3, as best understood, Crawford teaches everything noted above including that the first tool part comprises at least one support plate 30, in which the suction duct is formed at least over a length area.  It should be noted that the upper plenum 30 inherently includes sides as an enclosed area which partially form the suction duct. 
              Regarding claim 4, as best understood, Crawford teaches everything noted above including the first tool part comprises at least one support plate 28, in which the cutting line contour 2 is accommodated.  
              Regarding claim 5, as best understood, Crawford teaches everything noted above including that the first tool part comprises an intermediate plate (defined by the wall or plate of the air jet means or vacuum means between the plates 28 and 30; Figs. 2A and 6), in which the suction duct is formed at least over a length area, between the support plate 28, in which cutting line contour is accommodated, and 
              Regarding claim 6, as best understood, Crawford teaches everything noted above including the suction duct  is formed by respective partial suction ducts over a length area.  
             Regarding claim 7, as best understood, Crawford teaches everything noted above including that the cutting line contour 2 comprises at least one circumferentially closed contour area (as a circular area; Fig. 6) for separating a respective scrap part 14, wherein the suction duct or partial suction duct  respectively adjoining thereto is formed larger in cross-section than the associated contour area.  See Figs. 2A and 6 in Crawford.
             Regarding claim 8, as best understood, Crawford teaches everything noted above including that the suction duct includes a final duct 32, which exits from the corresponding support plate 30 towards both sides, wherein a suction element 22 of the suction device is connected to the one side of the final duct 32 and a free inflow opening is provided on the other side of the final duct. See Figs. 2A and 6 in Crawford. 
              Regarding claim 9, as best understood, Crawford teaches everything noted above including the final duct 32 is arranged on an outer side of the corresponding support plate 30, at which a frame sheet (defined by either wall of the air jet means or vacuum means; Fig. 6) is arranged.  

s 1-9, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Huang et al. (5,967,962), hereinafter Huang. Regarding claim 1, as best understood, Huang teaches a tool capable of producing a blank from a cardboard sheet 116 comprising: a first tool part (62, 66, 70, 88,  118, 120, 122)  with at least one cutting line contour (66, 70), by means of which at least one scrap part 132 is separable from the blank 116 and a second tool part 114, which cooperates with the first tool part for separating the blank from the at least one scrap part, wherein at least one suction duct (96, 124, 122), of a suction device (128, 130) is provided in the first tool part, via which the at least one scrap part 132 can be sucked off. See Figs. 1-15 in Huang.  
              Regarding claim 2, as best understood, Huang teaches everything noted above including that the suction duct is formed by the cutting line contour 66, 70 at least over a length area.  
              Regarding claim 3, as best understood, Huang teaches everything noted above including that the first tool part comprises at least one support plate 122, in which the suction duct is formed at least over a length area.  See Figs. 6-10 in Huang. 
              Regarding claim 4, as best understood, Huang teaches everything noted above including the first tool part comprises at least one support plate 62 in which the cutting line contour (66, 70) is accommodated.  It should be noted that the channel 76 within the plate 66 that accommodates the cutting line contour (60, 70). 
              Regarding claim 5, as best understood, Huang teaches everything noted above including that the first tool part comprises an intermediate plate 118, in which 
              Regarding claim 6, as best understood, Huang teaches everything noted above including the suction duct  is formed by respective partial suction ducts over a length area.  
             Regarding claim 7, as best understood, Huang teaches everything noted above including that the cutting line contour (66, 70) comprises at least one circumferentially closed contour area for separating a respective scrap part 132, wherein the suction duct or partial suction duct  respectively adjoining thereto is formed larger in cross-section than the associated contour area.  See Figs. 1-9 in Huang. 
             Regarding claim 8, as best understood, Huang teaches everything noted above including that the suction duct includes a final duct (the space between the manifold 122),  which exits from the corresponding support plate 122 towards both sides, wherein a suction element 128 of the suction device is connected to the one side of the final duct and a free inflow opening is provided on the other side of the final duct. See Figs. 1-10 in Huang.  
              Regarding claim 9, as best understood, Huang teaches everything noted above including the final duct is arranged on an outer side of the corresponding support plate 122, at which a frame sheet (defined by plate or wall that encloses the support plate 122; Fig. 10) is arranged.  


11.          Claims 1-2, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Theinert et al. (DE 1020100061991 A1), hereinafter Theinert, provided with the IDS submitted on 11/14/2019. Regarding claim 1, as best understood, Theinert teaches a tool capable of producing a blank from a cardboard sheet comprising: a first tool part 1 with at least one cutting line contour 5, by means of which at least one scrap part is separable from the blank 6 and a second tool part 7 which cooperates with the first tool part for separating the blank from the at least one scrap part, wherein at least one suction duct (defined by the hollow space within the punch 1) of a suction device (translation, paragraph 0019) is provided in the first tool part, via which the at least one scrap part can be sucked off. See Figs. 1-8 on Theinert.  
              Regarding claim 2, as best understood, Theinert teaches everything noted above including that the suction duct is formed by the cutting line contour 1 at least over a length area.  


Claim Rejections - 35 USC § 103
     12.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      Basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



    
 13.       Claims 10-11, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford. Regarding claim 10, as best understood, Crawford teaches a method for producing a blank (5-7, 9, 10) from a sheet of material by means of a tool, in which at least one scrap part 14 is separated from the blank with a cutting line contour 2 of a first tool part  (defined by the upper section of the tool including the cylinder cutter 2 and plenum portions 28, 30; FIG. 2A) by cooperation (at least by holding the blank and pushing the cutout up into the first tool part) of a second tool (3, 11), wherein the at least one scrap part is sucked off via at least one suction duct of a suction device provided in the first tool part. See Figs. 1-2A in Crawford. Crawford does not explicitly teach that the material is a cardboard. However, the cutting apparatus of Crawford is capable of cutting cardboard material. Therefore, it would have been obvious to a person of ordinary skill in the art to use Crawford’s tool to cut cardboard material since Crawford’s tool is capable of cutting cardboard material.
          Regarding claim 11, as best understood, Crawford teaches everything noted above including that the suction duct is formed by respective partial suction ducts via a length area and the at least one scrap part is sucked off via at least one partial suction duct.

14.       Claims 10-11, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang. Regarding claim 10, as best understood, Huang .
          Regarding claim 11, as best understood, Huang teaches everything noted above including that the suction duct is formed by respective partial suction ducts via a length area and the at least one scrap part is sucked off via at least one partial suction duct.

15.       Claim 10, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Theinert. Regarding claim 10, as best understood, Theinert  teaches a method for producing a blank from a sheet of material 6 by means of a tool, in which at least one scrap part is separated from the blank with a cutting line contour 1 of a first tool part by cooperation of a second tool 7, wherein the at least one scrap part is sucked off via at least one suction duct of a suction device provided in the first tool part. See Figs. 1-8 in Theinert. Theinert does not explicitly teach that the material is a cardboard. However, the cutting apparatus of Theinert is capable of cutting cardboard material. Therefore, it would have been obvious to a .

16.       Claim 3-9 and 11, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Theinert in view of Crawford. Regarding claim 3, as best understood, Theinert  does not explicitly teach that the first tool part comprises at least one support plate, in which the suction duct is formed at least over a length area.  However, Crawford teaches a first tool part comprises at least one support plate 30, in which the suction duct is formed at least over a length area.  It should be noted that the upper plenum 30 inherently includes sides as an enclosed area which partially form the suction duct. See Figs. 1-2A in Crawford. It would have been obvious to a person of ordinary skill in the art to provide Theinert’s tool with the support plates and vacuum system, as set forth in Crawford, in order to facilitated lifting and sucking off the scrap parts. 
              Regarding claim 4, as best understood, Theinert, as modified by Crawford,  teaches everything noted above including the first tool part comprises at least one support plate 28, in which the cutting line contour 2 is accommodated.  
              Regarding claim 5, as best understood, Theinert, as modified by Crawford,  teaches everything noted above including that the first tool part comprises an intermediate plate (defined by the wall or plate of the air jet means or vacuum means between the plates 28 and 30; Figs. 2A and 6), in which the suction duct is formed at least over a length area, between the support plate 28, in which cutting line contour 
              Regarding claim 6, as best understood, Theinert, as modified by Crawford,  teaches everything noted above including the suction duct  is formed by respective partial suction ducts over a length area.  
             Regarding claim 7, as best understood, Theinert, as modified by Crawford,  teaches everything noted above including that the cutting line contour 2 comprises at least one circumferentially closed contour area (as a circular area; Fig. 6) for separating a respective scrap part 14, wherein the suction duct or partial suction duct  respectively adjoining thereto is formed larger in cross-section than the associated contour area.  See Figs. 2A and 6 in Crawford.
             Regarding claim 8, as best understood, Theinert, as modified by Crawford, teaches everything noted above including that the suction duct includes a final duct 32, which exits from the corresponding support plate 30 towards both sides, wherein a suction element 22 of the suction device is connected to the one side of the final duct 32 and a free inflow opening is provided on the other side of the final duct. See Figs. 2A and 6 in Crawford. 
              Regarding claim 9, as best understood, Theinert, as modified by Crawford,  teaches everything noted above including the final duct 32 is arranged on an outer side of the corresponding support plate 30, at which a frame sheet (defined by either wall of the air jet means or vacuum means; Fig. 6) is arranged.  
          Regarding claim 11, as best understood, Theinert, as modified by Crawford,  teaches everything noted above including that the suction duct is formed by 

Conclusion
17.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Reis et al. (5,782,152) and Tduji et al. (5,836,226) teach a tool. 
 Dosier (3,880,047) teaches a tool that includes the claimed subject matter set forth 
 in claims 1 and some other dependent claims. 
18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  January 12, 2021